EXHIBIT 10(ax)
 
 
FIRST LOAN MODIFICATION AGREEMENT
 
(Exim)
 
This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 15, 2010, and is effective as of May 31, 2010, by and
among (a) SILICON VALLEY BANK, a California corporation, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”) and (b) SPIRE
CORPORATION, a Massachusetts corporation, with its principal place of business
at One Patriots Park, Bedford, Massachusetts 01730 (“Spire Corporation”), SPIRE
SOLAR, INC., a Massachusetts corporation, with its principal place of business
at One Patriots Park, Bedford, Massachusetts 01730 (“Spire Solar”), SPIRE
BIOMEDICAL, INC., a Massachusetts corporation, with its principal place of
business at One Patriots Park, Bedford, Massachusetts 01730 (“Spire
Biomedical”), and SPIRE SEMICONDUCTOR, LLC, a Delaware limited liability
company, with its principal place of business at 25 Sagamore Park Road, Hudson,
New Hampshire 03051 (“Spire Semiconductor”) (Spire Corporation, Spire Solar,
Spire Biomedical, and Spire Semiconductor are jointly and severally,
individually and collectively, “Borrower”).
 
1.              DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of November
16, 2009, evidenced by, among other documents, a certain Amended and Restated
Export-Import Bank Loan and Security Agreement dated as of November 16, 2009,
among Borrower and Bank (as amended, the “Loan Agreement”).  Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.
 
2.              DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement (together with any
other collateral security granted to Bank, the “Security
Documents”).  Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.
 
3.              DESCRIPTION OF CHANGE IN TERMS.
 
A.           
Modifications to Loan Agreement.

 
 
1  
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(a)(ii) thereof:

 
“Subject to the terms of this Exim Agreement and to the deduction of Reserves,
after the occurrence of the Sale Event, and provided that Borrower is Streamline
Facility Eligible, Borrower may request that Bank finance Eligible Foreign
Accounts on an aggregate basis (the “Aggregate Eligible Foreign Accounts”).”
 
and inserting in lieu thereof the following:
 
“Subject to the terms of this Exim Agreement and to the deduction of Reserves,
and provided that Borrower is Streamline Facility Eligible, Borrower may request
that Bank finance Eligible Foreign Accounts on an aggregate basis (the
“Aggregate Eligible Foreign Accounts”).”
 
2  
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(b)(i) thereof:

 
“In addition and notwithstanding the foregoing, (A) prior to the occurrence of
the Sale Event, the aggregate amount of Advances outstanding hereunder together
with all Advances (as defined in the Domestic Agreement) outstanding
 
 

--------------------------------------------------------------------------------

 
under the Domestic Agreement may not exceed Five Million Dollars ($5,000,000.00)
at any time, and (B) the aggregate amount of Advances outstanding hereunder at
any time may not exceed Five Million Dollars ($5,000,000.00).”
 
and inserting in lieu thereof the following:
 
“In addition and notwithstanding the foregoing, (i) the aggregate amount of
Advances outstanding hereunder and Credit Extensions (as defined in the Domestic
Agreement) outstanding under the Domestic Agreement may not exceed Eight Million
Dollars at any time, and (ii) the aggregate amount of Advances outstanding
hereunder at any time may not exceed (A) Five Million Dollars ($5,000,000.00),
minus (B) upon the occurrence of the LC Formula Event (until Bank receives
subsequent notice from Borrower), the Dollar Equivalent amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve) issued pursuant to Section 2.1.3 of the Domestic
Agreement.”
 
3  
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.2 thereof:

 
“In the event that the aggregate amount of Finance Charges earned by Bank in any
Reconciliation Period during which Borrower is not Streamline Facility Eligible
under this Exim Agreement and the Domestic Agreement is less than the Minimum
Finance Charge, Borrower shall pay to Bank an additional Finance Charge equal to
(i) the Minimum Finance Charge minus (ii) the aggregate amount of all Finance
Charges earned by Bank under this Exim Agreement and the Domestic Agreement in
such Reconciliation Period.”
 
and inserting in lieu thereof the following:
 
“In the event that the aggregate amount of Finance Charges earned by Bank in any
Reconciliation Period under this Exim Agreement and the Domestic Agreement is
less than the Minimum Finance Charge, Borrower shall pay to Bank an additional
Finance Charge equal to (i) the Minimum Finance Charge minus (ii) the aggregate
amount of all Finance Charges earned by Bank under this Exim Agreement and the
Domestic Agreement in such Reconciliation Period.”
 
4  
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.3 thereof:

 
“With respect to Financed Receivables based upon Eligible Foreign Accounts and
Exim Inventory Placeholder Invoices, when Borrower is not Streamline Facility
Eligible, Borrower will pay to Bank a collateral handling fee equal to 0.30% per
month of the Financed Receivable Balance for each such Financed Receivable
outstanding based upon a 360 day year (the “Collateral Handling Fee”).”
 
and inserting in lieu thereof the following:
 
“With respect to Financed Receivables based upon Eligible Foreign Accounts,
Borrower will pay to Bank a collateral handling fee equal to 0.20% per month of
the Financed Receivable Balance for each such Financed Receivable outstanding
based upon a 360 day year (the “Collateral Handling Fee”).”
 
 

--------------------------------------------------------------------------------

 
 
5  
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 
“           “Applicable Rate” is a per annum rate equal to the Prime Rate plus:
 
(a) until the occurrence of the Sale Event and thereafter when Borrower is not
Streamline Facility Eligible, three percent (3.0%); and
 
(b) upon and after the occurrence of the Sale Event and thereafter when Borrower
is Streamline Facility Eligible, two percent (2.0%), provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower had Net Income of at least One Dollar ($1.00) at all times during the
three-month period ending on the last day of the applicable Testing Month, the
Applicable Rate when Borrower is Streamline Facility Eligible shall be a per
annum rate equal to the Prime Rate plus one and one-half of one percent
(1.50%).”
 
“           “Maturity Date” is May 31, 2010.”
 
“           “Minimum Finance Charge” is Five Thousand Dollars ($5,000.00).”
 
 
“
“Testing Month” is any month with respect to which Bank has tested (a)
Borrower’s Liquidity in order to determine if Borrower is Streamline Facility
Eligible, and (b) Borrower’s Net Income in order to determine the Applicable
Rate when Borrower is Streamline Facility Eligible.”

 
and inserting in lieu thereof the following:
 
“           “Applicable Rate” is (a) with respect to Financed Receivables based
upon Eligible Foreign Accounts, a per annum rate equal to the Prime Rate plus
two and one-half of one percent (2.50%), and (b) with respect to Financed
Receivables based upon Aggregate Eligible Foreign Accounts and Exim Inventory
Placeholder Invoices, a per annum rate equal to the Prime Rate plus two percent
(2.0%), provided, however, for any Subject Month (as of the first calendar day
of such month), to the extent that Borrower had Net Income greater than One
Dollar ($1.00) at all times during the three-month period ending on the last day
of the applicable Testing Month, the Applicable Rate with respect to Financed
Receivables based upon Aggregate Eligible Foreign Accounts and Exim Inventory
Placeholder Invoices shall be a per annum rate equal to the Prime Rate plus one
and one-half of one percent (1.50%).”
 
“           “Maturity Date” is December 31, 2011.”
 
 
“
“Minimum Finance Charge” is Five Thousand Dollars ($5,000.00), provided,
however, for any Reconciliation Period during which no Advances were outstanding
at any time under this Exim Agreement and no Credit Extensions were outstanding
at any time under the Domestic Agreement, the Minimum Finance Charge shall be
Three Thousand Dollars ($3,000.00).”

 
 
“
“Testing Month” is any month with respect to which Bank has tested (a)
Borrower’s Liquidity in order to determine if Borrower is Streamline Facility
Eligible and (b) Borrower’s Net Income in order to determine the Applicable Rate
with respect to Financed Receivables based upon Aggregate Eligible Foreign
Accounts and Exim Inventory Placeholder Invoices.”

 
 

--------------------------------------------------------------------------------

 
 
6  
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

 
4.              FEES.  Borrower shall pay to Bank a modification fee equal to
Forty Three Thousand Eight Hundred Fifty Dollars ($43,850.00), which fee shall
be deemed fully earned as of the date hereof and shall be due and payable as
follows: (a) Twenty Seven Thousand Six Hundred Dollars ($27,600.00) shall be due
and payable on the date hereof, and (b) Sixteen Thousand Two Hundred Fifty
Dollars ($16,250.00) shall be due and payable on the earlier to occur of (i) the
date that is one (1) year from the date of this Loan Modification Agreement,
(ii) the occurrence of an Event of Default, or (iii) the early termination of
the Loan Agreement.  Borrower shall also reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.
 
5.              RATIFICATION OF PERFECTION CERTIFICATES.
 
(a)           Spire Corporation hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, between Spire Corporation and Bank, and
acknowledges, confirms and agrees the disclosures and information Spire
Corporation provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.
 
(b)           Spire Solar hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, between Spire Solar and Bank, and
acknowledges, confirms and agrees the disclosures and information Spire Solar
provided to Bank in such Perfection Certificate have not changed, as of the date
hereof.
 
(c)           Spire Biomedical hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, between Spire Biomedical and Bank, and
acknowledges, confirms and agrees the disclosures and information Spire
Biomedical provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.
 
(d)           Spire Semiconductor hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, between Spire Semiconductor and Bank, and
acknowledges, confirms and agrees the disclosures and information Spire
Semiconductor provided to Bank in such Perfection Certificate have not changed,
as of the date hereof.
 
6.              CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.
 
7.              RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
 
8.              NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and
agrees that Borrower has no offsets, defenses, claims, or counterclaims against
Bank with respect to the Obligations, or otherwise, and that if Borrower now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
Bank, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and Borrower hereby RELEASES Bank from any liability
thereunder.
 
9.              CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.
 
 

--------------------------------------------------------------------------------

 
10.            COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.
 
 
BORROWER:
 
SPIRE CORPORATION
 
By:       /s/ Roger G. Little                     
Name: Roger G. Little
Title:    Chief Executive Officer
 
 
 
 
By:       /s/ Robert S. Lieberman                         
Name: Robert S. Lieberman
Title:    Chief Financial Officer and Treasurer
 
SPIRE SOLAR, INC.
 
By:       /s/ Roger G. Little                     
Name: Roger G. Little
Title:    Chief Executive Officer
 
 
By:       /s/ Robert S. Lieberman                         
Name: Robert S. Lieberman
Title:    Chief Financial Officer and Treasurer
 
 
SPIRE BIOMEDICAL, INC.
 
By:       /s/ Roger G. Little                     
Name: Roger G. Little
Title:    Chief Executive Officer
 
By:       /s/ Robert S. Lieberman                         
Name: Robert S. Lieberman
Title:    Chief Financial Officer and Treasurer
 
 
SPIRE SEMICONDUCTOR, LLC
 
By: Spire Corporation, a Massachusetts corporation,
its sole Member and Manager
 
By:       /s/ Roger G. Little                     
Name: Roger G. Little
Title:    Chief Executive Officer
 
 
 
By:       /s/ Robert S. Lieberman                         
Name: Robert S. Lieberman
Title:    Chief Financial Officer and Treasurer
 



 
BANK:
 
SILICON VALLEY BANK
 
By:    /s/ Kate Leland                            
Name: Kate Leland
Title:    Vice President
 
 

--------------------------------------------------------------------------------

 
Schedule 1


EXHIBIT B


SVB>Silicon Valley Bank
A Member of SVB Financial Group


SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of SPIRE CORPORATION, SPIRE SOLAR, INC., SPIRE
BIOMEDICAL, INC. and SPIRE SEMICONDUCTOR, LLC (jointly and severally,
individually and collectively, “Borrower”) certify under the Amended and
Restated Export-Import Bank Loan and Security Agreement (as amended, the “Exim
Agreement”) between Borrower and Silicon Valley Bank (“Bank”) as follows (all
capitalized terms used herein shall have the meaning set forth in the Exim
Agreement):


Borrower represents and warrants for each Financed Receivable (other than
Financed Receivables based upon Exim Inventory Placeholder Invoices):


Each Financed Receivable is an Eligible Foreign Account;


Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;


The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;


Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;


Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;


It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;


It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;


Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral;


No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.  All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Financed Receivable are and shall be true and correct and all
such invoices, instruments and other documents, and all of Borrower's Books are
genuine and in all respects what they purport to be;


All sales and other transactions underlying or giving rise to each Financed
Receivable shall comply in all material respects with all applicable laws and
governmental rules and regulations; and


 
 

--------------------------------------------------------------------------------

 
To the best of Borrower’s knowledge, all signatures and endorsements on all
documents, instruments, and agreements relating to each Financed Receivable are
genuine, and all such documents, instruments and agreements are legally
enforceable in accordance with their terms.


Additionally, Borrower represents and warrants as follows:


Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.


Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.


Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Neither Borrower nor any of its Subsidiaries is a “holding company” or
an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.


With respect to Exim Inventory Placeholder Invoices, Borrower represents and
warrants that all of Borrower’s Inventory which is the subject of any Exim
Inventory Placeholder Invoice is and will continue to be Eligible Export-Related
Inventory.


The undersigned represents and warrants that as of the date hereof the foregoing
is true, complete and correct, that the information reflected in this Compliance
Certificate complies with the representations and warranties set forth in the
Exim Agreement and the Borrower Agreement each dated ______________, 2009, as
may be amended from time to time, as if all representations and warranties were
made as of the date hereof, and that Borrower is, and shall remain, in full
compliance with its agreements, covenants, and obligations under such
agreements.  Such representations and warranties include, without limitation,
the following: Borrower is using disbursements only for the purpose of enabling
Borrower to finance the cost of manufacturing, purchasing or selling items
intended for export.  Borrower is not using disbursements for the purpose of:
(a) servicing any of Borrower’s unrelated pre-existing or future indebtedness;
(b) acquiring fixed assets or capital goods for the use of Borrower’s business;
(c) acquiring, equipping, or renting commercial space outside the United States;
or (d) paying salaries of non-U.S. citizens or non-U.S. permanent residents who
are located in the offices of the United States.  Additionally, disbursements
are not being used to finance the manufacture, purchase or sale of all of the
following: (a)  Items to be sold to a buyer located in a country in which the
Export Import Bank of the United States is legally prohibited from doing
business; (b) that part of the cost of the items which is not U.S. Content
unless such part is not greater than fifty percent (50.0%) of the cost of the
items and is incorporated into the items in the United States; (c) defense
articles or defense services or items directly or indirectly destined for use by
military organizations designed primarily for military use (regardless of the
nature or actual use of the items); or (d) any items to be used in the

 
 

--------------------------------------------------------------------------------

 
construction, alteration, operation or maintenance of nuclear power, enrichment,
reprocessing, research or heavy water production facilities.
 
All other representations and warranties in the Exim Agreement are true and
correct in all material respects on this date, and Borrower represents that
there is no existing Event of Default.


Streamline Facility Eligibility


Required                                  Actual                              
   Eligible


Liquidity                                      
      >$6,000,000                                $_____                                Yes   No




Applicable Rate Reduction (only applicable to Advances made based upon Aggregate
Eligible Foreign Accounts and Exim Inventory Placeholder Invoices, not with
respect to Advances based upon Eligible Foreign Accounts)


Required                                 Actual                   
      Eligible for Reduction


Three-Month Net Income                    >$1.00     
                              $_____                                Yes   No   N/A




Sincerely,


SPIRE CORPORATION
SPIRE SOLAR, INC.
SPIRE BIOMEDICAL, INC.
SPIRE SEMICONDUCTOR, LLC




________________________
Signature
________________________
Title
________________________
Date